Not for Publication in West's Federal Reporter

          United States Court of Appeals
                         For the First Circuit


No. 16-1508

                       UNITED STATES OF AMERICA,

                                  Appellee,

                                       v.

                            CORINTHIAN WRIGHT,

                          Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                    Before

                         Howard, Chief Judge,
                   Stahl and Lynch, Circuit Judges.


     Thomas J. O'Connor, Jr. on brief for appellant.
     Richard W. Murphy, Acting United States Attorney, and Renée
M. Bunker, Assistant United States Attorney, on brief for appellee.



                                June 7, 2017
                 STAHL, Circuit Judge.          Appellant Corinthian Wright pled

guilty to one count of conspiracy to distribute heroin and cocaine

base,       as    well    as    two     substantive    counts   charging       him      with

possession with intent to distribute these controlled substances.

These       violations         ultimately    netted    Wright   a     96-month     prison

sentence, which he now challenges on appeal, alleging that the

district         court    procedurally      erred     in   applying    two    sentencing

enhancements.            We disagree and AFFIRM.

                                 I. Facts & Background1

                 In early 2014, federal, state and local law enforcement

agencies         began      investigating        individuals        believed       to    be

transporting cocaine and heroin from New York to the Lewiston-

Auburn area in Maine for resale.                       The investigation included

surveillance, controlled purchases, and court-authorized wiretaps.

Several individuals were eventually identified as being involved

in   this         illicit        enterprise,     including      defendant-appellant

Corinthian Wright (aka "Tanner"), Kendall Francis (aka "Dew"),

Christian        Dent,     Rebecca      Thompson,     Randy   Gosselin,      and   Willie

Jackson.

                 It appears that Wright first arrived on the police's

radar       in   November       2014,    when   an    intercepted     phone    call     led


        1
       As this appeal follows a guilty plea, we recount the facts
as established by the plea agreement, the presentence report, and
the sentencing transcript. United States v. King, 741 F.3d 305,
306 (1st Cir. 2014).


                                            - 2 -
authorities to conclude that Dent was selling cocaine base out of

an apartment at 24 Laurel Avenue in Auburn, Maine, where he resided

with his girlfriend, Thompson.         Acting pursuant to a search

warrant, agents searched this apartment and discovered and seized

a firearm hidden in the kitchen ceiling, 8.3 grams of heroin, and

211.4 grams of cocaine base.   The two individuals present in the

apartment, one Jonathan Banyan and an unnamed juvenile, were taken

into custody.   Serendipitously (at least for the police), though

neither Thompson nor Dent were present at the time of the search,

Thompson was detained that same day after police stopped her

vehicle due to an expired registration sticker.

          In an interview with police at Androscoggin County Jail

in Auburn, Thompson fingered Wright as the individual who had

"invested" in her and her boyfriend, Dent, paying for a separate

apartment at 53 Shawmut Street in Lewiston, Maine, and arranging

for the transportation of powder cocaine from New York to Maine,

which they then "cooked" into cocaine base and sold out of the

apartment. In that same interview, she explained that Wright would

occasionally stay at their Shawmut Street apartment when he was in

Maine, and that he also had at his disposal several places in New

York where drugs were sold.    In addition, Thompson said that she

had made several trips back and forth between New York and Maine

during which she transported drugs, and on one occasion, drove

Dent and Wright from New York to Maine, while each of them were


                               - 3 -
carrying 100 grams of powder cocaine.                   In her subsequent grand

jury testimony, Thompson identified Banyan as a New York drug

dealer that she knew as "Joe Blood," and when asked what he was

doing in Maine, she testified that he was "kind of like a worker

for Tanner [Wright]," and that "he was coming up here for support

for Tanner."          She further testified that Wright recruited two

individuals,         "Rico"    and   "Dew"      (Francis),   to   assist     in   the

distribution of drugs out of various apartments operated by the

conspiracy.

               While Wright disputes this version of events and denies

that he ever "invested" in anyone,2 the police began to focus their

investigative efforts on Wright.                These efforts ultimately led to

properties at 172 and 174 Blake Street in Lewiston.                         Although

separate properties, the third- and fourth-floor apartments at 172

Blake       Street   were     connected    by     an   exterior   walkway    to   the

corresponding third- and fourth-floor apartments at 174 Blake

Street, and the properties apparently were managed by the same

company.       According to witness statements and an interview with

the property manager, Wright rented the third-floor apartment at

174 Blake Street on November 10, 2014.                    Following this initial

rent payment, the landlord did not see Wright again, but accepted


        2
       Wright spends a good deal of time in his brief attacking
Thompson's credibility as a witness.        However, credibility
determinations are best left for the district court, see United
States v. González-Vélez, 587 F.3d 494, 504 (1st Cir. 2009).


                                          - 4 -
a December rent payment for this same apartment from an individual

that he later identified as Francis.3

             On December 17, 2014, agents apprehended a woman exiting

this same third-floor, 174 Blake Street apartment in possession of

heroin.     The woman informed the authorities that she had obtained

the heroin from an individual that she knew as "Rocky" or "Rico."

The next day, police received a tip from the property manager who

had discovered firearms and what he believed to be narcotics in a

vacant apartment on the fourth floor of 172 Blake Street.4    Police

arrived and discovered four firearms, ten ounces of cocaine base,

personal effects, and an identification document belonging to

Francis.5     Subsequent forensic analysis revealed that Wright's

fingerprints were on two separate bags containing drugs that were

discovered in this apartment.        The police also received the

property manager's permission to search the vacant fourth-floor

apartment across the walkway at 174 Blake Street, suspecting that

drug traffickers were using other vacant apartments in the building



     3 Wright claims that an unnamed individual (he did not know
who) paid him $600 in an arms-length transaction to rent the
apartment, clean it, and then leave immediately.
     4 According to an interview with an individual who had been
touring the property as a potential purchaser, the fourth-floor
apartment at 172 Blake Street had been vacant since November 20 or
25, 2014.
     5 The parties stipulated that the identification document was
actually found by the property manager after the agents had
completed their search of the premises on December 18.


                                 - 5 -
to store drugs.    In that apartment, they discovered two backpacks:

one containing personal effects and five ounces of heroin, and the

other containing personal effects and $8,077.51 in cash.

          On February 12, 2015, police received a tip from an

informant that Wright was on his way from New York to Maine.

Police also learned that Wright was staying at an apartment at 99

Horton Street in Lewiston.      The police conducted surveillance of

the house and observed several activities the police knew to be

indicative of drug dealing.           For instance, agents saw Randy

Gosselin leave the apartment on several brief trips, sometimes

entering the passenger seat of a vehicle and driving approximately

100 feet before getting out and then returning to the house.

Additionally,     authorities   saw   Willie   Jackson   leave   the   same

residence, after which he made a drug sale to an individual that

had previously provided credible information to law enforcement.

That same cooperating witness then informed law enforcement that

he had just purchased drugs from Jackson, and that "Tanner"

(Wright's nickname) had returned to Maine and was selling drugs.

Following information received from another informant that Wright

and Francis were inside the residence at 99 Horton Street (from

which the officers had just witnessed Jackson and Gosselin emerge

to make several drug sales), officers executed a search warrant

and arrested Wright, who was inside sleeping on an air mattress in

the kitchen.    Francis, who was seated at a chair next to a table


                                  - 6 -
on which there was a digital scale and a box of sandwich baggies,

was found in possession of 135 grams of cocaine base and 40 grams

of heroin (with a combined street value of $30,000), while Wright

had $200 in his pocket.

               Wright ultimately pled guilty to possession with intent

to distribute heroin and cocaine base, as well as conspiracy to

distribute both substances.             At sentencing, the district court

found, over Wright's objection, that two enhancements applied.

First, the court found that Wright held a leadership role in the

conspiracy, because the government had shown by a preponderance of

the   evidence      that   the       conspiracy    involved     "five   or     more

participants" and that Wright had "recruit[ed] others" to come to

Maine to participate in the scheme.                This resulted in a three-

level increase under U.S.S.G. § 3B1.1(b).                  Second, the district

court applied a two-level increase for "possession of a dangerous

weapon"    under    U.S.S.G.     §    2D1.1(b)(1),        attributing   the    four

firearms discovered in the fourth-floor apartment at 172 Blake

Street    to    Wright   because      the   guns   were    discovered   in    close

proximity to bags of drugs containing Wright's fingerprints and to

an identification document belonging to a co-conspirator.                    Wright

re-asserted his objections.

               With a base offense level of thirty, the three-level

role increase, the two-level firearm enhancement, and a three-

level reduction for acceptance-of-responsibility, the district


                                        - 7 -
court calculated Wright's total offense level as thirty-two.               When

paired with a criminal history category of I, Wright's Guidelines

sentencing range ("GSR") was 121-151 months.             The district court

ultimately sentenced Wright to a downward variant sentence of 96

months' imprisonment.       Wright filed a timely appeal.

                              II. Discussion

          A. Standard of Review

          In challenges to the procedural and substantive aspects

of a criminal sentence, we employ a "multifaceted" abuse-of-

discretion standard that "review[s] factual findings for clear

error, arguments that the sentencing court erred in interpreting

or applying the guidelines de novo, and judgment calls for abuse

of discretion simpliciter."      United States v. Serunjogi, 767 F.3d
132, 142 (1st Cir. 2014) (quoting United States v. Leahy, 668 F.3d
18, 21 (1st Cir. 2012)).       Sentencing         enhancements      must     be

supported by a preponderance of the evidence.             United States v.

Burgos-Figueroa, 778 F.3d 319, 320 (1st Cir. 2015).

          B. Role-in-the-Offense Enhancement

          Wright    first    argues   that   he    was   not   a   manager   or

supervisor of other individuals involved in the conspiracy, and

that the district court's contrary finding was in error.               We are

not convinced.     The three-level increase applies if a defendant

"was a manager or supervisor (but not an organizer or leader) and

the criminal activity involved five or more participants or was


                                   - 8 -
otherwise extensive."     U.S.S.G. § 3B1.1(b).      Here, as an initial

matter, we discern no error in the district court's finding that

the conspiracy in question involved five or more participants.

           At a minimum, the government clearly proved that the

conspiracy involved Wright, Dent, Thompson, Francis, Gosselin, and

Jackson.   Testimony from Thompson and other cooperating witnesses,

as well as wiretapped phone conversations between Dent and Wright,

showed that Wright and Dent were involved in drug trafficking,

with Wright complaining on one call that he had invested nearly

three thousand dollars to set up the drug dealing operation at one

of the houses in the Auburn-Lewiston area and was irritated that

he had not seen his share of profits.             Additionally, police

surveillance     and   testimony   from    cooperating   witnesses   both

provided sufficient evidence that Jackson, Gosselin, and Francis

were selling cocaine base out of the 99 Horton Street apartment on

February 12, 2015, the day that Wright and his co-conspirators

were arrested.

           In his brief, Wright argues that the events in question

made out two separate, distinct conspiracies.             The first, he

argues, involved himself, Dent and Thompson, but then a falling

out between himself and Dent led the two to part ways, and

thereafter he was involved in a second, distinct conspiracy with

Francis and others at the time he was arrested on February 12,

2015.   He also argues that he was merely a "drug retailer and a


                                   - 9 -
supplier to others acting as free agents," and that he took no

actions to direct the sales of drugs to customers.

              However, as we have observed, "[w]hether a set of crimes

can be attributed to one conspiracy is a question of fact, the

resolution     of   which    typically     depends    on   evidence    of   common

purpose, interdependence among the elements of the plan, and

overlap among the participants."            United States v. Monteiro, 417
F.3d 208, 212–13 (1st Cir. 2005) (internal citations omitted).

Given the applicable standard of review for factual determinations

made by the district court, we cannot conclude that the district

court clearly erred in refusing to credit Wright's version of

events.   Wright's effort to bifurcate the criminal activities in

this   case     into   two    separate     conspiracies       seems   to    be,    in

particular, "plucked out of thin air," with "nothing other than

the appellant's ipse dixit" to support it.                    United States v.

Demers, 842 F.3d 8, 13 (1st Cir. 2016).              Furthermore, even if his

version of events is a plausible one, we have held that "where

there is more than one plausible view of the circumstances, the

sentencing court's choice among supportable alternatives cannot be

clearly erroneous."          United States v. Dunston, 851 F.3d 91, 101–

02 (1st Cir. 2017) (quoting United States v. Ruiz, 905 F.2d 499,

508 (1st Cir. 1990)).

              The district court's finding that Wright exercised a

managerial     or   supervisory     role    over     others    involved     in    the


                                     - 10 -
conspiracy is also supported by the record.    Intercepted phone

calls between Wright and Dent confirm that Wright had invested

money up front for other conspirators to have an apartment out of

which to operate, and to have drugs to sell.         According to

Thompson, when she and Dent were homeless, Wright offered to pay

for their apartment in Maine and financed the initial purchase of

200 grams of cocaine to get the operation moving.6     See United

States v. Savarese, 686 F.3d 1, 20 (1st Cir. 2012) (noting that

the recruitment of others into the conspiracy can suffice to

establish that a defendant exercised a "managerial" function).

Additionally, the strong evidence that Wright rented the third-

floor, 174 Blake Street apartment for use as a drug sale point

suggests that he was acting in a managerial role, helping to

finance and make arrangements for the continued operation and

prosperity of the criminal enterprise.     See United States v.

Ahrendt, 560 F.3d 69, 77 (1st Cir. 2009) (concluding that the

defendant had "some authority within the conspiracy in that he

rented the apartment where drugs were processed, packaged and

sold").



     6 We note that district courts are well within their rights
to consider third-party proffer statements (like Thompson's in
this case) for sentencing purposes, see United States v. Díaz-
Arias, 717 F.3d 1, 26-27 (1st Cir. 2013) (concluding that use of
third-party proffer statements at sentencing is appropriate).




                             - 11 -
           Furthermore, though Wright argues that Dent was above

him in the pecking order and that he "wasn't the boss of anyone,"

surveillance of the house at 99 Horton Street on February 12, 2015,

and   testimony   from   both   Gosselin    and   from   other   sources    of

information who procured drugs that day show that Gosselin and

Jackson were making hand-to-hand drug transactions at Wright's

behest, and the enhancement applies when "the defendant 'exercised

control   over,   organized,     or   was   otherwise     responsible      for

superintending the activities of' at least one other participant

in a criminal activity on at least one occasion."            United States

v. Ofray-Campos, 534 F.3d 1, 40 (1st Cir. 2008) (quoting United

States v. García-Morales, 382 F.3d 12, 19 (1st Cir. 2004)); see

also United States v. Casas, 356 F.3d 104, 129 (1st Cir. 2004)

(noting that "the mere fact that" the defendant "was subordinate

to" another conspirator "does not establish, without more, that

[he] was not an organizer or leader of the conspiracy"), order

clarified sub nom. United States v. Cunningham, 359 F.3d 627 (1st

Cir. 2004).

           In short, we find no error, clear or otherwise, in the

district court's finding that the conspiracy consisted of five or

more participants and that Wright was a "manager or supervisor"

for purposes of the role enhancement.




                                  - 12 -
          C. Firearm Enhancement

          Wright also challenges the district court's application

of a two-level enhancement for the use or possession of a firearm

in the commission of the offense, which the court applied as a

result of the four firearms found in the fourth-floor apartment at

172 Blake Street.   He argues that he was not aware of any firearms

being used by any other members of the conspiracy, and that he

left Maine on November 10, 2014, after cleaning the third-floor

apartment at 174 Blake Street, and only returned on February 12,

2015, the day he was arrested.   Because he was not present during

the window of time when the guns would have been placed in the

vacant apartment, and because "the government put forth no evidence

establishing specifically who stashed the guns and drugs at 172

Blake Street," Wright argues that they cannot be attributed to him

for purposes of the sentencing enhancement.

          The problem with Wright's argument is that in conspiracy

cases, the government need not show that the defendant himself

possessed or was even aware of the existence of the weapon; rather

"it just must be reasonably foreseeable that a co-conspirator would

possess a weapon in furtherance of the criminal activity."   United

States v. Miranda-Martinez, 790 F.3d 270, 276 (1st Cir. 2015)

(quoting United States v. Greig, 717 F.3d 212, 219 (1st Cir.

2013)), cert. denied 136 S. Ct. 430 (2015).     We find that this

test is satisfied in the instant case, particularly when our review


                              - 13 -
of the district court's factual finding in this respect is for

clear error.          See id. (reviewing for clear error the district

court's finding that it was "foreseeable that dangerous weapons,

including firearms, would be possessed during the drug trafficking

conspiracy").

            The district court's finding that the conspiracy was

using several vacant apartments in the same property (which are

connected by external walkways) to store guns and drugs during the

operative period of time is supported by a preponderance of the

evidence.       The relevant inquiry, therefore, is not whether Wright

himself possessed the firearms in question or knew that they were

in the apartment at 172 Blake Street; rather, the question is

whether it would be "reasonably foreseeable" to Wright that one of

his     co-conspirators       would      procure     and     store     firearms      in

furtherance of the criminal conspiracy, namely, to protect the

drugs    against       potential     robberies      or     rival     crews   or     for

intimidation against individuals owing money to the conspirators.

            Our    cases     have   regularly      allowed    for     this   type    of

inference in situations where weapons are discovered in close

proximity to drugs.          See, e.g., Miranda-Martinez, 790 F.3d at 276

(noting that "we have often observed that 'firearms are common

tools' in drug trafficking conspiracies involving large amounts of

drugs    such    as    the   two    in   which     [the    defendant]    admits     he

participated" (quoting United States v. Bianco, 922 F.2d 910, 912


                                         - 14 -
(1st Cir. 1991))); United States v. Corcimiglia, 967 F.2d 724, 727

(1st Cir. 1992) (observing that the court "has recognized that the

mere presence of a firearm in the same residence which is used as

a site for drug transactions may allow a sentencing court to make

the inference that the weapon was present for the protection of

the   drug   operation").    We   have     no   difficulty   applying   this

principle to the case at hand.

             Since the government established that at least one co-

conspirator "possessed a weapon during the offense," Wright can

only avoid application of the sentencing enhancement if he can

show that "it is clearly improbable that the [firearms]" possessed

were "connected to the drug conspiracies." Miranda-Martinez, 790
F.3d at 276 (quoting U.S.S.G. § 2D1.1, cmt. 11).             Wright has not

made such a showing, and we therefore affirm the application of

the firearms enhancement.

             D. Substantive Reasonableness

             Finally, we address and dispose of Wright's argument

that his sentence is substantively unreasonable.             Wright's only

contention on this point is that the district court sentenced him

to a term of imprisonment that was twenty percent below the low-

end of the calculated GSR (a 96 month sentence rather than the

lower-end range of 121 months), but that this GSR calculation was

erroneous becuase the two sentencing enhancements discussed above

were improperly applied.    Had those enhancements not been applied,


                                  - 15 -
Wright argues, his ultimate sentence of 96 months would have been

in excess of the properly-calculated GSR range, and would thus be

unreasonable.      However, since we have already concluded that the

enhancements were properly applied, and since Wright offers no

other   argument    for   the    proposition   that   his   below-guidelines

sentence is substantively unreasonable, we reject this challenge.

                                III. Conclusion

           For the aforementioned reasons, we find no error in the

district court's sentencing decision and we AFFIRM.




                                    - 16 -